 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                        2:19-MC-00036-MCE-DB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $19,880.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16
17
18          It is hereby stipulated by and between the United States of America and potential claimant

19 Willie Parson (“Parson”), by and through their respective counsel, as follows:
20          1.     On or about November 21, 2018, claimant Parson filed a claim in the administrative

21 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately
22 $19,880.00 in U.S. Currency (hereafter “defendant currency”), which was seized on September 26,
23 2018.
24          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person
27 other than the claimant has filed a claim to the defendant currency as required by law in the
28 administrative forfeiture proceeding.
                                                        1
29                                                                          Stipulation and Order to Extend Time to File
                                                                                                             Complaint
30
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
 4 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of
 5 the parties. That deadline was February 15, 2019.
 6          4.      By Stipulation and Order filed February 21, 2019, the parties stipulated to extend to

 7 March 15, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 8 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
 9 subject to forfeiture.
10          5.      By Stipulation and Order filed March 21, 2019, the parties stipulated to extend to April

11 15, 2019, the time in which the United States is required to file a civil complaint for forfeiture against
12 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
13 forfeiture.
14          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

15 extend to May 15, 2019, the time in which the United States is required to file a civil complaint for
16 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
17 currency is subject to forfeiture.
18          7.      Accordingly, the parties agree that the deadline by which the United States shall be

19 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
20 alleging that the defendant currency is subject to forfeiture shall be extended to May 15, 2019.
21    Dated:      4/15/2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
22
23                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
24                                                           Assistant U.S. Attorney
25    ///
26    ///
27    ///
28    ///
                                                         2
29                                                                            Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
 1
     Dated:    4/12/2019          /s/ Kimberly M. Melchor
 2                                KIMBERLY M. MELCHOR
                                  Attorney for Willie Parson
 3                                (As authorized via phone)

 4
 5        IT IS SO ORDERED.

 6 Dated: April 15, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                              3
29                                                Stipulation and Order to Extend Time to File
                                                                                   Complaint
30
